Case: 13-30092      Document: 00512430878         Page: 1    Date Filed: 11/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30092
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 5, 2013
KENNETH J. MOUTON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

STATE OF LOUISIANA; PETER Q. JOHN, Attorney # 25725 O’Neal Legal,
L.L.C.; LOUISIANA DISCIPLINARY BOARD; O’NEAL LEGAL, L.L.C.;
CHARLES B. PLATTSMIRE, Chief Disciplinary Counsel,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:12-CV-236


Before JONES, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM: *
       Kenneth J. Mouton, Louisiana prisoner # 328541, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous and for failure to state a claim pursuant to 28
U.S.C. § 1915(e). Mouton’s claims against attorney Peter Q. John, the O’Neal
legal firm, the Lafayette Parish District Attorney’s Office, District Attorney


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30092     Document: 00512430878    Page: 2   Date Filed: 11/05/2013


                                 No. 13-30092

Ronald Dauterive, Judge Patrick Michot, juror Wayne Clifton, and attorney
Harold Register were dismissed as duplicative and frivolous.         His claims
against Charles Plattsmire and the Louisiana Disciplinary Board were
dismissed on grounds of immunity.
      The district court denied Mouton’s request for IFP status, certifying that
an appeal would not be taken in good faith. By moving to proceed IFP on
appeal, Mouton challenges the district court’s certification.    See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997). He also moves for appointment of
counsel and designation of record.
      Mouton provides only conclusory arguments that the district court erred,
without citations to the record and without reference to any relevant legal
authorities. His appeal fails to set forth any issue of arguable legal merit and
is, therefore, frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
His motion to proceed IFP is denied, and we dismiss his appeal as frivolous.
See 5TH CIR. R. 42.2. His motion for appointment of counsel and designation
of record is also denied.
      The district court’s dismissal of his complaint as frivolous and the
dismissal of this appeal count as two strikes under 28 U.S.C. § 1915(g). See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Mouton has one
previous strike. See Mouton v. John, et al., No. 3:11-CV-225 (M.D. La. Apr. 26,
2011). Mouton has now accumulated three strikes; therefore, he is barred from
proceeding in forma pauperis in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; MOTION FOR
APPOINTMENT OF COUNSEL AND DESIGNATION OF RECORD
DENIED; 28 U.S.C. § 1915(g) BAR IMPOSED.



                                          2